DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“acquisition unit” in claim 1.
“calculation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation of "calculates the maintenance contract fee in accordance with the first environmental information and the second environmental information", is not sufficiently described in the application so as to reasonably convey a person of ordinary skill in the art that the applicant poses the determining/calculating process (algorithm) used by the controller to “calculates the maintenance contract fee” based on the first environmental information and the second environmental information [as per claim 1](as well as in combination with the setting information [as per claim 6], the operation information [as per claim 8], or the operation period [as per claim 10]. “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”. MPEP 2161.01 I. The fact that the limitation was presented in both the original specification and the original claim does not mean that the issue of a lack of adequate the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention”. MPEP 2163 I A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6, 8-10, 12-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US 20190129403), hereinafter referred to as Turney, in view of Gillette (US 20180032969), hereinafter referred to as Gillette.
Re claim 1, Turney teaches a maintenance contract fee calculation system (920) that calculates a maintenance contract fee (e.g. ¶ 197, “estimate the maintenance cost”) for an air conditioner (e.g. 200-300) including an indoor unit (302) and an outdoor unit (208), the maintenance contract fee calculation system comprising:
e.g. 922-924) that obtains first environmental information related to an installation environment of the indoor unit and second environmental information related to an installation environment of the outdoor unit (e.g. ¶ 112, “Monitored variables can include any measured or calculated values indicating the performance of connected equipment 610 and/or the components thereof. For example, monitored variables can include one or more measured or calculated temperatures (e.g., refrigerant temperatures, cold water supply temperatures, hot water supply temperatures, supply air temperatures, zone temperatures, etc.), pressures (e.g., evaporator pressure, condenser pressure, supply air pressure, etc.), flow rates (e.g., cold water flow rates, hot water flow rates, refrigerant flow rates, supply air flow rates, etc.), valve positions, resource consumptions (e.g., power consumption, water consumption, electricity consumption, etc.), control setpoints, model parameters (e.g., regression model coefficients), or any other time-series values that provide information about how the corresponding system, device, or process is performing” … “For example, monitored variables can be received from one or more controllers (e.g., BMS controllers, subsystem controllers, HVAC controllers, subplant controllers, AHU controllers, device controllers, etc.), BMS devices (e.g., chillers, cooling towers, pumps, heating elements, etc.), or collections of BMS devices”); and
a calculation unit (e.g. 926) that calculates the maintenance contract fee in accordance with the first environmental information and the second environmental information (see Fig 9 taking information from 610 “equipment performance information”; see step 1012 and 1006). 
Turney does not explicitly teach the limitation of the first environmental information includes at least a surrounding environment of the indoor unit, the surrounding environment of the indoor unit includes information about at least one of oil, humidity, water droplets, and dust, the second environmental information includes at least a surrounding environment of the outdoor unit, and the surrounding environment of the outdoor unit includes information about at least one of salt damage, sand, wind and rain, and snow.
However, Gillette teaches the limitation of an air conditioning system comprising a calculation unit (e.g. 114) that calculates a maintenance action (e.g. ¶ 57, “the service center 114 is enabled to identify proposed maintenance actions”) in accordance with a first environmental information and a second environmental information (e.g. ¶ 57, “or example, the diagnostic data may be categorized within a database based on the type or qualities of the residence 52, the location of the residence 52, the types of components included in the HVAC system 104, environmental qualities (temperature, pressure, precipitation, salt content, humidity, elevation, etc.) associated with the location of the residence”); the first environmental information includes at least a surrounding environment of the indoor unit, the surrounding environment of the indoor unit includes information about humidity (e.g. ¶ 57, “(temperature, pressure, precipitation, salt content, humidity, elevation, etc.) associated with the location of the residence”), the second environmental information includes at least a surrounding environment of the outdoor unit, and the surrounding environment of the outdoor unit includes information about salt damage (e.g. ¶ 57, “(temperature, pressure, precipitation, salt content, humidity, elevation, etc.) associated with the location of the residence”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Turney and integrated the first environmental information includes at least a surrounding environment of the indoor unit, the surrounding environment of the indoor unit includes information about humidity, the second environmental information includes at least a surrounding environment of the outdoor unit, and the surrounding environment of the outdoor unit includes information about salt damage, as taught by Gillette, in order for access the diagnostic data and corresponding issues that have occurred in similar residences or HVAC system to quickly and accurately identify proposed maintenance actions for the HVAC system (see Gillette ¶ 57).

Re claims 2 and 12, Turney, as modified, teaches the maintenance contract fee calculation system according to claim 1. Gillette further teaches the limitation of wherein the acquisition unit obtains, as the first environmental information, at least one of a location of a facility in which the indoor unit is installed (e.g. ¶ 57, “the location of the residence 52”).

Re claim 4, Turney, as modified, teaches the maintenance contract fee calculation system according to claim 1. Gillette further teaches the limitation of wherein the acquisition unit obtains, as the first environmental information, at least one of a location of a facility in which the outdoor unit is installed (e.g. ¶ 57, “the location of the residence 52”).

Re claim 6, 13-14, Turney, as modified, teaches the maintenance contract fee calculation system according to claim 1. Turney further teaches the limitation of wherein the acquisition unit further obtains setting information related to a setting of the air conditioner (e.g. ¶ 239, “Step 1012 can include receiving a set of maintenance costs from an external system or device (e.g., a database, a user device, etc.)”), and the calculation unit calculates the maintenance contract fee in accordance with the first environmental information, the second environmental information, and the setting information (step, 1006 - 1012).

Re claim 8, 16-17, 19-21, Turney, as modified, teaches the maintenance contract fee calculation system according to claim 1. Turney further teaches the limitation of wherein the acquisition unit further obtains operation information related to operation data on the air conditioner (e.g. ¶ 44, “the reliability is based on an amount of time that has elapsed since the building equipment last received maintenance and/or an amount of time that has elapsed since the building equipment was purchased or installed”), the calculation unit calculates the maintenance contract fee in accordance with the first environmental information, the second environmental information, and the operation information (step, 1006 - 1012).

Re claim 9, Turney, as modified, teaches the maintenance contract fee calculation system according to claim 1. Turney further teaches the limitation of wherein the operation information includes information about at least one of an operation time (e.g. ¶ 44, “the reliability is based on an amount of time that has elapsed since the building equipment last received maintenance and/or an amount of time that has elapsed since the building equipment was purchased or installed”).

Re claim 10 and 22, Turney, as modified, teaches the maintenance contract fee calculation system according to claim 1. Turney further teaches the limitation of wherein the acquisition unit further obtains an operation period from a date when operation of the air conditioner started (e.g. ¶ 44, “the reliability is based on an amount of time that has elapsed since the building equipment last received maintenance and/or an amount of time that has elapsed since the building equipment was purchased or installed”), the calculation unit calculates the maintenance contract fee in accordance with the first environmental information, the second environmental information, and the operation period (step, 1006 - 1012).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
US 20200090289 is related to a maintenance cost calculation method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/5/2022